CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. EXHIBIT 2.1 STOCK PURCHASE AGREEMENT AMONG CINEDIGM DIGITAL CINEMA CORP. AND STEVE SAVAGE, SUSAN MARGOLIN AND AIMEE CONNOLLY, SHAREHOLDERS April 19, 2012 CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. TABLE OF CONTENTS Page Section1 Definitions 1 Section2 Purchase and Sale of Target Shares 8 Basic Transaction 8 Purchase Price 8 Closing 9 Deliveries at Closing. 9 Post-Closing Working Capital Adjustment. 10 Earn Out Price. 11 Release of Cash Escrow Amount. 15 No Debt 15 Restrictions on Stock Purchase Price Common Stock; Restricted Stock Legend. 15 Shareholders Agreement 16 Payment of Broker’s Fees 16 Target 2012 Employee Bonus Payments 16 Section3 Representations and Warranties Concerning Transaction 16 Sellers’ Representations and Warranties 16 Buyer’s Representations and Warranties 17 Representations and Warranties Concerning Target 18 Organization, Qualification, and Corporate Power 18 Capitalization 18 Non-contravention 19 Brokers’ Fees 19 Title to Assets 19 No Subsidiaries, Voting Trust or Phantom Stock 19 Financial Statements 19 Events Subsequent to Most Recent Fiscal Year End 20 Undisclosed Liabilities 22 Legal Compliance 22 Tax Matters. 22 Real Property. 24 Intellectual Property. 25 Tangible Assets 29 Contracts 29 Accounts Receivable 30 Powers of Attorney 30 Insurance 30 Litigation 31 Employees. 31 Employee Benefits. 32 Guarantees 34 Environmental Laws. 34 i CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. TABLE OF CONTENTS Page Certain Business Relationships with Target 34 Product Warranty 35 Product Liability 35 Disclosure 35 Data Room Materials 35 Closing Working Capital Calculation 35 Post-Closing Covenants 35 General 35 Litigation Support 36 Continuing Business 36 Confidentiality 36 Covenant Not to Compete 36 Section6 Remedies for Breaches of This Agreement 37 Survival of Representations and Warranties. 37 Indemnification Provisions for Buyer’s Benefit. 37 Indemnification Provisions for Sellers’ Benefit 38 Matters Involving Third Parties. 39 Other Indemnification Provisions 40 Special Indemnifications 40 Exclusive Remedy 40 Tax Matters 40 Tax Indemnification 40 Straddle Period 41 Responsibility for Filing Tax Returns 41 Cooperation on Tax Matters. 41 Tax-Sharing Agreements 42 Certain Taxes and Fees 42 Tax Refunds 42 Section8 Registration Rights 42 Registration of Shares 42 Registration Procedures 43 Information Supplied 44 Registration Expenses. 44 Restrictions on Disposition 44 Indemnification. 45 Section9 Miscellaneous 47 Nature of Sellers’ Obligations. 47 Press Release 47 No Third-Party Beneficiaries 47 Entire Agreement 47 ii CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. TABLE OF CONTENTS Page Succession and Assignment 47 Counterparts 47 Headings 48 Notices 48 Governing Law; Mediation; Arbitration 48 Amendments and Waivers 49 Severability 49 Expenses 49 Construction 49 Incorporation of Exhibits, Annexes, and Schedules 50 Specific Performance 50 Governing Language 50 Tax Disclosure Authorization 50 EXHIBIT A – Form of Employment Agreement – Savage and Margolin EXHIBIT B – Form of Employment Agreement – Connolly EXHIBIT C – Historical Financial Statements EXHIBIT D – Form of Opinion of Sellers’ Counsel EXHIBIT E – Form of Opinion of Buyer’s Counsel EXHIBIT F – Indemnification Escrow Agreement EXHIBIT G Annual Plans EXHIBIT H – Earnout Methodology EXHIBIT I – Closing Working Capital Definitions EXHIBIT J – Closing Working Capital Estimate ANNEX I - Exceptions to Seller’s Representations and Warranties Concerning Transaction ANNEX II - Exceptions to Buyer’s Representations and Warranties Concerning Transaction Disclosure Schedule iii CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “Agreement”) is entered into on April 19, 2012, by and among Cinedigm Digital Cinema Corp., a Delaware corporation (“Buyer”), and Steve Savage (“Savage”), Susan Margolin (“Margolin”) and Aimee Connolly (“Connolly”) (each a “Seller” and together, “Sellers”). Buyer and Sellers are referred to collectively herein as the “Parties.” Sellers in the aggregate own all of the outstanding capital stock of New Video Group, Inc., a New York corporation (“Target” or the “Company”). This Agreement contemplates a transaction in which Buyer will purchase from Sellers, and Sellers will sell to Buyer, all of the outstanding capital stock of Target in return for cash, Buyer Common Stock and the right to the Earn Out Price (as defined herein). Now, therefore, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties, and covenants herein contained, the Parties agree as follows. Section1 Definitions. “Accredited Investor” has the meaning set forth in Regulation D promulgated under the Securities Act. “Actual Investment” means, for any Fiscal Year, the sum of cash advance payments for content acquisitions and capital expenditures of the Content Business. “Adverse Consequences” means all actions, suits, proceedings, hearings, investigations, charges, complaints, claims, demands, injunctions, judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and fees, including court costs and reasonable attorneys’ fees and expenses. “Adjusted EBITDA” means, for any Fiscal Year, (i)EBITDA for such Fiscal Year minus (ii)the product of (x) Excess Investment for such Fiscal Year multiplied by (y) the Capital Charge multiplied by (z) 50%, plus (iii)with respect to Fiscal Year 2014 and Fiscal Year 2015 only, the product of (x) Investment Savings multiplied by (y) the Capital Charge multiplied by (z) 50%. “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act. “Affiliated Group” means any affiliated group within the meaning of Code Section1504(a) or any similar group defined under a similar provision of state, local, or non-U.S. law. 1 CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. “Agreement” has the meaning set forth in the preface above. “Annual Plan” means the 2013, 2014 and 2015 annual plans of Target the Content Business attached at Exhibit G. “Basis” means any past or present fact, situation, circumstance, status, condition, activity, practice, plan, occurrence, event, incident, action, failure to act, or transaction that forms or could form the basis for any specified consequence. “Buyer” has the meaning set forth in the preface above. “Buyer Change of Control” means the occurrence of any of the following events:(i) any sale, lease, exchange or other transfer (in one transaction or a series of related transactions) of all or substantially all of the properties or assets of the Buyer to any person or group of related persons; (ii) the complete liquidation or dissolution of the Buyer; (iii) any person or group of related persons shall become the direct beneficial owner (within the meaning of Section 13(d) of the Securities Exchange Act), of more than 50% of the aggregate outstanding shares of Common Stock of the Buyer; or (iv) a merger or consolidation of the Buyer with another entity in which holders of shares of Common Stock immediately prior to the consummation of the transaction hold, immediately following the consummation of the transaction, less than 50% of the common equity interests in the surviving company in such transaction. “Buyer Indemnified Parties” has the meaning set forth in Section8.6. “Buyer SEC Reports” has the meaning set forth in Section3.2. “Capital Charge” means an annual rate of 15%. “Cash Escrow Amount” shall mean $1,250,000 of the Cash Purchase Price. “Cash Purchase Price” has the meaning set forth in Section2.2. “Cause” means a termination of a Seller’s employment with the Buyer pursuant to Section 6(a) of the Employment Agreement between Buyer and such Seller as in effect immediately following the Closing. “Claims” has the meaning set forth in Section8.6. “Closing” has the meaning set forth in Section2.3 below. “Closing Date” has the meaning set forth in Section2.3 below. “Cash Purchase Price” has the meaning set forth in Section2.2 below. “Closing Working Capital” means, as of immediately prior to Closing, the difference between (i) the current assets of Target set forth on Schedule J, hereto and (ii) the current liabilities of Target set forth on Schedule J hereto, in each case calculated as set forth on Schedule J hereto. 2 CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. “COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and Code Section4980B and of any similar state law. “Code” means the Internal Revenue Code of 1986, as amended. “Common Stock” means Class A Common Stock, par value $0.001 per share of Buyer. “Company” has the meaning set forth in the preface above. “Company Real Properties” has the meaning set forth in Section4.12. “Confidential Information” means any information concerning the businesses and affairs of the Target that is not already available to the public. “Connolly” has the meaning set forth in the preface above. “Content Business” means the Buyer’s content business unit as constituted immediately after the Closing, which shall be comprised of the Target’s business and Buyer’s content business as in existence immediately after the Closing.The Content Business shall also comprise those additional activities set forth on Exhibit F hereto. “Disclosure Schedule” has the meaning set forth in Section4 below. “Distribution Rights” has the meaning set forth in Section4.13. “Earn Out Price” has the meaning set forth in Section2.6. “Earn Out Target” has the meaning set forth in Section2.6. “EBITDA” means net income of the Content Business for a subject period calculated in accordance with GAAP as GAAP is defined at any subject point in time plus all amounts deducted in the computation of the net income of the Content Business on account of (without duplication) (a) net interest expense, (b) indirect corporate overhead charges in excess of the indirect overhead charges set forth in the subject Annual Plan, (c) depreciation and amortization expense related solely to items classified as Property and Equipment under GAAP (and for the avoidance of doubt, excluding any amortization expense related to amortization of advances and/or minimum guarantees), (d) severance expenses, (e) Taxes, and (f) non-cash compensation expenses. “Employee Benefit Plan” means any “employee benefit plan” (as such term is defined in ERISA Section3(3)) and any other material employee benefit plan, program or arrangement of any kind in each case, that Target maintains, to which Target contributes or has any obligation to contribute on behalf of any current or former employee, officer or director, or with respect to which Target has any Liability. “Employee Pension Benefit Plan” has the meaning set forth in ERISA Section3(2). “Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section3(1). 3 CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. “Employment Agreements” has the meaning set forth in Section2.4. “Environmental Laws” means, whenever in effect, all federal, state, local, and non-U.S. statutes, regulations, ordinances, and other provisions having the force or effect of law, all judicial and administrative orders and determinations, and all common law concerning pollution or protection of the environment, including, without limitation, all those relating to the presence, use, production, generation, handling, transportation, treatment, storage, disposal, distribution, labeling, testing, processing, discharge, release, threatened release, control, exposure to, or cleanup of any hazardous materials, substances, wastes, chemical substances, mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated biphenyls, noise, odor, mold, or radiation. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means each entity that is treated as a single employer with Target for purposes of Code Section414(b), (c), (m) or (o). “Excess Investment” means, for any Fiscal Year, the excess, if any, of Actual Investment for such Fiscal Year over the Projected Investment for such Fiscal Year. “Fiduciary” has the meaning set forth in ERISA Section3(21). “Financial Statements” has the meaning set forth in Section4.7 below. “GAAP” means United States generally accepted accounting principles as in effect from time to time, consistently applied. “Good Reason” has the meaning set forth in Section 2.6(e). “Indemnification Escrow Agreement” means the escrow agreement by and among Sellers, Buyer and the Escrow Agent in substantially the form attached hereto as ExhibitE. “Indemnified Buyers” has the meaning set forth in Section6.2. “Indemnified Sellers” has the meaning set forth in Section6.3. “Indemnified Party” has the meaning set forth in Section6.4. “Indemnifying Party” has the meaning set forth in Section 6.4 below. “Indemnity Cap” has the meaning set forth in Section6.2. “Independent Accountants” has the meaning set forth in Section2.5. “Intellectual Property” means all of the following in any jurisdiction throughout the world: (a) all inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements thereto, and all patents, patent applications, and patent disclosures, together with all reissuances, continuations, divisions, continuations-in-part, revisions, 4 CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. extensions, and reexaminations thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade names, corporate names, Internet domain names, other source identifiers, and rights in telephone numbers, together with all translations, adaptations, derivations, and combinations thereof and including all goodwill associated therewith, and all applications, registrations, and renewals in connection therewith, (c) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, (d) all mask works and all applications, registrations, and renewals in connection therewith, (e) all trade secrets and confidential, technical, and business information (including ideas, research and development, know-how, formulas, compositions, manufacturing and production processes and techniques, technical data, designs, drawings, specifications, customer and supplier lists, pricing and cost information, and business and marketing plans and proposals), (f) all computer software (including source code, executable code, data, databases, and related documentation), (g) all advertising and promotional materials, (h) all other proprietary rights, and (i)all copies and tangible embodiments thereof (in whatever form or medium). “Investment Savings” means, for any Fiscal Year, the excess, if any of Projected Investment for such Fiscal Year over the Actual Investment for such Fiscal Year. “Knowledge” means actual knowledge after reasonable investigation of Savage, Margolin and Connolly. “Lease” has the meaning set forth in Section4.12. “Liability” means any liability or obligation of whatever kind or nature (whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due), including any liability for Taxes. “Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security interest. “Limited Survival Representations” has the meaning set forth in Section6.1. “Margolin” has the meaning set forth in the preface above. “Material Adverse Effect” or “Material Adverse Change” means any effect or change that would be (or could reasonably be expected to be) materially adverse to (i) the business, assets, condition (financial or otherwise), operating results, operations of Target, or (ii) Sellers’ ability to consummate the transactions contemplated hereby, except to the extent resulting from (a) changes in general local, domestic, foreign, or international economic conditions, (b) changes affecting generally the industries or markets in which Target operates, (c) acts of war, sabotage or terrorism, military acts or the escalation thereof, (d) any change in applicable laws or accounting rules or principles, including changes in GAAP, (e) any other action required by this Agreement, or (f) the announcement of the transactions contemplated by this Agreement; provided that such event, change or action does not affect Target in a substantially disproportionate manner. “Minimum EBITDA Requirement” has the meaning set forth in Section2.6 below. 5 CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM DIGITAL CINEMA CORP. OF CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. “Most Recent Balance Sheet” means the balance sheet contained within the Most Recent Financial Statements. “Most Recent Financial Statements” has the meaning set forth in Section4.7 below. “Most Recent Fiscal Month End” has the meaning set forth in Section4.7 below. “Most Recent Fiscal Year End” has the meaning set forth in Section4.7 below. “Motion Picture” means motion pictures of every kind and character whatsoever, including all present and future technological developments, regardless of the process where pictures, images, visual and aural representations are recorded or otherwise preserved for projection, reproduction, exhibition, or transmission by any means or media now known or hereafter devised in such manner as to appear to be in motion, including computer generated pictures and graphics.For the avoidance of doubt “Motion Picture” includes all audio-visual works made for theatrical, video, television, internet, digital device (including mobile or smart phones), or any other means of exploitation now known or hereafter devised that are used for purposes of viewing such audio-visual works, including all merchandising and licensing rights based thereon (including video games). “Multiemployer Plan” has the meaning set forth in ERISA Section3(37). “Objection Notice” has the meaning set forth in Section2.5. “Ordinary Course of Business” means the ordinary course of business consistent with past custom and practice (including with respect to quantity and frequency). “Party” or “Parties” has the meaning set forth in the preface above. “Person” means an individual, a partnership, a corporation, a limited liability company, an association, a joint stock company, a trust, a joint venture, an unincorporated organization, any other business entity, or a governmental entity (or any department, agency, or political subdivision thereof). “Prohibited Transaction” has the meaning set forth in ERISA Section406 and Code Section4975. “Project” has the meaning set forth in Section 2.6(c). “Projected Investment” means *** for Fiscal Year 2013, *** for Fiscal Year 2014 and *** for Fiscal Year 2015 as shown on the Annual Plan set forth at Exhibit G. “Pre-Closing Tax Period” has the meaning set forth in Section 7.1. “Projected EBITDA” means *** for Fiscal Year 2013, *** for Fiscal Year 2014 and *** for Fiscal Year 2015 as shown on the Annual Plan set forth at Exhibit G. *** CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
